 



Exhibit 10.3
EQUIPMENT LEASE
This Equipment Lease (this “Lease”) is made and entered into as of the
           day of October, 2007 (the “Effective Date”), by and between CTFD,
Inc., a Texas corporation, and CTFD Marine, a Texas corporation, (together,
“Lessor” and each such entity, a “Lessor Entity”), and Fireline Restoration,
Inc., a Florida corporation (“Lessee”).
RECITALS
A. Lessor owns the equipment which is listed and described on Exhibit “A”
attached hereto and incorporated herein by reference (the “Equipment”).
B. Lessor and Lessee desire to set forth their agreement with regard to the
lease of the Equipment from Lessor by Lessee.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
1. Lease. Lessor hereby grants Lessee the option and right to lease the
Equipment pursuant to the terms hereof upon written notice to Lessor of one
(1) business day prior to the date that the Lease commences (the “Lease Date”).
2. Term. The term of this Lease shall commence on the Lease Date and continue
until the last day of the first calendar month beginning after the Lease Date
(the “Lease Term”). Thereafter, the Lease Term shall continue on a month to
month basis until terminated upon written notice by either party. This Lease
shall terminate seven (7) days after delivery of such notice of termination.
3. Rent. Lessee shall pay to Lessor as rent during the Lease Term, the sum of
$5,000 per calendar month (which, if necessary, shall be prorated to account for
partial months). Such payment must be made in advance on or before the first day
of each calendar month of the Term and shall be allocated between the Lessor
Entities as set forth on Exhibit “A”. All payments due Lessor shall be paid at
Lessor’s office at the address set forth below, or as otherwise directed by
Lessor.
4. Repairs. Lessor shall not be obligated to service or make any repairs or
replacements to the Equipment and Lessee shall, upon prior notice to Lessor,
bear the expense of all necessary repairs, maintenance, operations and
replacements required to be made to maintain the Equipment in as good condition
as received from Lessor, normal wear and tear excepted.
5. Operations. Lessee will cause the Equipment to be operated only in the
ordinary course of Lessee’s business and in accordance with commercially
recognized standards of operation.

 

 



--------------------------------------------------------------------------------



 



6. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given: (a) on the date
of delivery if personally delivered, delivered by nationally recognized
overnight delivery service guaranteeing at least second business day delivery;
or (b) on the date of delivery as evidenced by the return receipt or similar
evidence or on the fifth calendar day after mailing, whichever is earlier in
time, if mailed, by registered or certified mail or delivered by any express
delivery service, postage prepaid, and properly addressed as set forth below or
at such other address as the addressee may have previously specified by notice
delivered in accordance with this paragraph.
If to Lessor:
CTFD, Inc.
CTFD Marine, Inc.
Attention: James Rea
1507 Capital Avenue, Suite 101
Plano, Texas 75074
Facsimile: (972) 665-0865
With a copy (which shall not constitute notice) to:
Hughes & Luce LLP
1717 Main Street
Suite 2800
Dallas, Texas 75201
Attention: I. Bobby Majumder, Esq.
Facsimile: (214) 939-5849
If to Lessee:
Fireline Restoration, Inc.
Attention: Brian Marshall, President
3018 Horatio Street
Tampa, Florida 33609
Facsimile: (813) 353-9720
7. Title. All the Equipment shall remain personal property and the title thereto
shall remain exclusively in the name of Lessor. Upon expiration or termination
of this Lease, the Equipment shall be returned unencumbered to Lessor by Lessee
at such place as Lessor and Lessee may agree upon, at the sole expense of Lessee
and in the same condition as received by Lessee, reasonable wear and tear
excepted.
8. Further Assurances. Each party shall execute and deliver to the other party,
upon request, such instruments and assurances as the requesting party deems
necessary or advisable for the confirmation or perfection of this Lease and the
parties’ rights hereunder.
9. Authority. Each of Lessee and Lessor hereby represents and warrants to the
other that it is a corporation duly organized, validly existing and in good
standing under the laws of the states of their incorporation, it has taken all
action which may be required to authorize the execution, delivery and
performance of this Lease, and that the person executing this Lease on behalf of
Lessee has been duly authorized to do so pursuant to all requisite authority.

 

2



--------------------------------------------------------------------------------



 



10. Force Majeure. For the period and to the extent that a party is disabled
from fulfilling in whole or in part its obligations under this Lease where such
disability arises by reason of an event of force majeure (including any law or
government regulation or any act of God, flood, war, revolution, civil
commotion, political disturbance, strike, lockout, fire, explosion, breakdown of
plant or machinery, shortages of transportation, facilities, fuel, energy, labor
or materials or any other cause whatsoever over which such party has no direct
control), such party will be released from such obligations until the abatement
of such disability. Notice of any such disability and any abatement will be
promptly given to the other party by the party claiming the benefit of this
Section 10.
11. Severability. To the extent permitted by law, if it should ever be held that
any provision contained in this Lease does not contain reasonable limitations as
to time, geographical area or scope of activity to be restrained, then the court
so holding will at the request of either party hereto reform such provisions to
the extent necessary to cause them to contain reasonable limitations as to time,
geographical area, and scope of activity to be restrained and to give the
maximum permissible effect to the intentions of the parties as set forth in this
Lease; and the court will enforce such provisions as so reformed. If,
notwithstanding the foregoing, any provision contained in this Lease will be
held to be invalid, illegal or unenforceable under present or future laws
effective during the term of this Lease, then such provisions will be fully
severable; this Lease will be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part of this Lease;
and the remaining provisions of this Lease will remain in full force and effect
and will not be affected by the illegal, invalid, or unenforceable provision or
by its severance from this Lease. Furthermore, in lieu of such illegal, invalid,
or unenforceable provision, there will be added automatically by the parties as
a part of this Lease a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
12. Amendment; Waiver. No amendment, modification or waiver of any of the
provisions of this Lease, or any future representation or promise, will be
binding upon the parties unless agreed to in writing by the party to be bound
thereby. The waiver by either party hereto of a breach or violation of any
provision of this Lease will not operate as, or be construed to be, a waiver of
any subsequent breach of the same or other provision of this Lease.
13. Binding on Successors. The provisions of this Lease will be binding upon and
inure to the benefit of the parties, their successors and assigns. Either party
may assign its obligations under this Lease to any successor of Lessor upon
written notice to the other party.
14. Captions; Facsimile Signatures. Captions contained in this Lease are solely
for convenience of reference and will not be deemed to affect the interpretation
or meaning of any of the provisions of this Lease. A photographic, photostatic,
facsimile or similar reproduction of a signature of this Lease by or on behalf
of any party hereto will be regarded as signed by that party for the purposes of
this Lease.

 

3



--------------------------------------------------------------------------------



 



15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, and all of which together constitute
one and the same instrument.
16. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
to be performed therein, exclusive of the conflict of laws provisions thereof.
Any action or proceeding arising out of or related in any way to this Lease may
be brought in any state or federal court of competent jurisdiction sitting in
Dallas County, Texas.
17. Attorneys’ Fees. If any action or proceeding is brought under this Lease,
the prevailing party will be entitled to recover all costs and expenses,
including reasonable attorneys’ fees.
18. No Third Party Beneficiaries. None of the obligations hereunder of either
party shall run to or be enforceable by any party other than a party to this
Lease or by a party deriving rights hereunder as a result of an assignment
permitted pursuant to the terms hereof.
19. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties relating to the subject matter hereof.
[Signature Page Follows]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
first above written.

              Lessor:
 
            CTFD, Inc.     a Texas corporation
 
       
 
  By:   /s/ James A. Rea
 
       
 
  Name:   James A. Rea
 
  Title:   President
 
            CTFD Marine, Inc.     a Texas corporation
 
       
 
  By:   /s/ James A. Rea
 
       
 
  Name:   James A. Rea
 
  Title:   President
 
            Lessee:
 
            Fireline Restoration, Inc.     a Florida corporation
 
       
 
  By:   /s/ Brian Marshall
 
       
 
  Name:   Brian Marshall
 
  Title:   President

 

5



--------------------------------------------------------------------------------



 



EXHIBIT “A”
DESCRIPTION OF EQUIPMENT

 

 